• ---1     rs;
                                                                                          FILED
                                                                                              09/15/2020
                                                                                              09/16/2020
                                                                                         Bowen Greenwood
                                                                                         CLERK OF THE SUPREME COURT
                                                                                              STATE OF MONTANA
            IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: OP 20-0250


                                        OP 20-0250
                                                                                   FILED
 PATRICK JOSEPH ADAMS,                                                            SEP 11 5 2020
                                                                               Bowen Greenwood
              Petitioner,                                                    Clerk of Supreme Courl
                                                                                State of


       v.
                                                                            ORDER
 PETER BLUDWORTH, WARDEN,
 CROSSROADS CORRECTIONAL CENTER,

              Respondent.



       Patrick Adams petitions this Court for rehearing of a July 21, 2020 Order denying
and dismissing his Petition for a Writ of Habeas Corpus. He contends that the State's
"version of events do not rnatch the evidence or their own version of events before now."
Adams requests a hearing because of this and because his Probation Officer violated
§ 46-23-1012, MCA, by sending him to prison instead of a pre-release center. He further
states that the hearing concerning his parole revocation "was done outside the law
[§] 46-23-1024(3)[, MCA]."
       With respect to petitions for rehearing of orders disposing of petitions, this Court
may not grant rehearing in the absence of "clearly demonstrated exceptional
circurnstancesH" M. R. App. P. 20(1)(d).
       This Court's previous Order along with many of Adarns's attachrnents state plainly
that he is not incarcerated illegally. Adams raises the same or similar claims as before, and
many of his claims are not addressed in a petition for a writ of habeas corpus. This Court
has explained this to Adams in at least two Orders. As reiterated in another recent Order
denying Adams's request to file a reply brief, Adams "did not demonstrate illegal restraint
due to his 2019 parole revocation based on several parole violations following his release."
Adams v. Bludworth, No. OP 20-0250, Order at 1 (Mont. Aug. 4, 2020).
      Upon review, Adams has not demonstrated any exceptional circumstances to
warrant rehearing. M. R. App. P. 20(1)(d). Therefore,
      IT IS ORDERED that Adams's Petition for Rehearing is DENIED.
      The Clerk is directed to provide a copy of this Order to counsel of record and to
Patrick Joseph Adams personally.
      DATED this          day of September, 2020.



                                                           Chief Justice


                                                                   2,-1.-L
                                                                  //
                                                             f
                                                             Justices




                                         2